DETAILED ACTION


Claims 1-20 were rejected in the Office Action mailed on 07/07/2021. 
Applicant’s response filed 10/07/2021 is acknowledged.  In the response applicant amended claim 1. 
Claims 1-20 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-9, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2015/0054388 A1), herein Itagaki.

In regards to claim 1, Itagaki teaches a ceramic electronic component which comprise first and second outer electrodes [Abstract].  Itagaki teaches a ceramic 
Itagaki differs from claim 1 by teaching copper and silver in a list of possible metals for the underlying/base layers of the outer electrodes, such that it cannot be said that the Cu or Ag species are anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Itagaki, including Cu or Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

    PNG
    media_image1.png
    764
    993
    media_image1.png
    Greyscale

OA Fig. 1: Itagaki’s Fig. 4.


In regards to claim 2, Itagaki further teaches the Ni content of the Ni-Sn alloy is 13% or more.  This overlaps the claimed range of molar ratio of Ni.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 4, Itagaki further teaches the thickness of the Ni-Sn alloy layer (46) is 0.2-4 microns [0062].  The overlaps the claimed range.

In regards to claim 5, Itagaki further teaches the base electrode contains Ag.  

However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Itagaki, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.


In regards to claim 7, Itagaki does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  However, the base electrode of Itagaki is expected to meet the limitation.  Itagaki teaches the Ni-Sn alloy is formed due to heat and diffusion and Itagaki further teaches that Cu and Sn are known to diffuse [0063].  Thus it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.


In regards to claim 8, Itagaki further teaches a tin layer (66) is plated on the nickel layer (64) [0052-0053, Fig. 4].

In regards to claim 9, Itagaki teaches the limitations of claim 2 as set forth above.  Itagaki further teaches the thickness of the Ni-Sn alloy layer (46) is 0.2-4 microns [0062].  The overlaps the claimed range.

In regards to claim 11, Itagaki teaches the limitations of claim 2 as set forth above. Itagaki further teaches the base electrode contains Ag.  
Itagaki differs from claim 11 by teaching silver in a list of possible metals for the underlying/base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught by Itagaki, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.


In regards to claim 13, Itagaki teaches the limitations of claim 4 as set forth above. Itagaki further teaches the base electrode contains Ag.  
Itagaki differs from claim 13 by teaching silver in a list of possible metals for the underlying/base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective layers taught 

In regards to claim 17, Itagaki teaches the limitations of claim 2 as set forth above.  Itagaki does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  However, the base electrode of Itagaki is expected to meet the limitation.  Itagaki teaches the Ni-Sn alloy is formed due to heat and diffusion and Itagaki further teaches that Cu and Sn are known to diffuse into one another [0063].  Thus it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.

In regards to claims 19, Itagaki teaches the limitations of claim 2 as set forth above.  Itagaki further teaches a tin layer (66) is plated on the nickel layer (64) [0052-0053, Fig. 4].


Claims 3, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2015/0054388 A1), herein Itagaki, as applied to claim 2 above, and further in view of Osada et al. (JP 2003303787 A) herein Osada.
The examiner has previously provided a machine translation of JP 2003303787 A.  The citations herein refer to the provided translation.
	

In regards to claim 3, Ikagaki does not teach expressly teach that the alloy includes Ni3Sn.
Osada teaches a nickel alloy which acts as a barrier layer when placed over a copper layer [Abstract].  The nickel alloy is a nickel-tin alloy [0007].  The nickel alloy has a tin content of 15 to 73 wt% with the balance being Ni [0008].  Osada further teaches that Ni3Sn is present in the alloy [0008, 0010-0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the nickel-tin alloy of Osada as the Ni-Sn alloy layer of Itagaki.  One would have been motivated to do so this would be the simple substitution of one known Ni-Sn alloy for another thus one would have had a reasonable expectation of success.  Additionally, one would have been motivated to do so for the barrier properties of the Ni-Sn alloy on the copper base electrode.  Thus the Ni-Sn alloy of Itagaki modified by Osada contains Ni3Sn.

 In regards to claim 10, modified Itagaki teaches the limitations of claim 3 as set forth above.  Itagaki further teaches the thickness of the Ni-Sn alloy layer (46) is 0.2-4 microns [0062].  The overlaps the claimed range.

In regards to claim 12, Itagaki teaches the limitations of claim 3 as set forth above. Itagaki further teaches the base electrode contains Ag.  
Itagaki differs from claim 12 by teaching silver in a list of possible metals for the underlying/base layers of the outer electrodes, such that it cannot be said that the Ag species is anticipated.



In regards to claim 18, Itagaki teaches the limitations of claim 3 as set forth above.  Itagaki does not expressly teach that in the base electrode, at least on the side toward the alloy layer contains tin.  However, the base electrode of Itagaki is expected to meet the limitation.  Itagaki teaches the Ni-Sn alloy is formed due to heat and diffusion and Itagaki further teaches that Cu and Sn are known to diffuse into one another [0063].  Thus it is expected that some tin is contained in the base electrode at least on the side toward the alloy layer.

In regards to claims 20, Itagaki teaches the limitations of claim 3 as set forth above.  Itagaki further teaches a tin layer (66) is plated on the nickel layer (64) [0052-0053, Fig. 4].



Claims 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2015/0054388 A1), herein Itagaki, as applied to claims 1-2 and 4 above, and further in view of Wada et al. (US 6,243,254 B1) herein Wada.
In regards to claims 6, 14 and 16, Itagaki does not expressly teach the base electrode contains glass.
Wada teaches a laminated ceramic capacitor (i.e., an electronic component) comprising a ceramic body (i.e., a component body) with outer/external electrodes composed of a base sintered layer and first and second plating layers that are formed on both ends to ceramic laminated body [Abstract, Col 3 lines 1-5, Col 4 lines 16-30, Fig. 1].  The base layer of the outer electrode is a sintered layer of glass, and conductive metal powders such as Ag, Pd, Pd-Ag, Cu or a Cu alloy [Col 3 lines 15, Col 5 lines 18-30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the glass containing Ag or Cu base layer of Wada as the base electrode layer of Itagaki.  One would have been motivated to do so this would be the simple substitution of one known Ag or Cu base electrode layer  for another thus one would have had a reasonable expectation of success.  Thus the Ag or Cu base electrode layer of Itagaki modified by Wada contains glass.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (US 2015/0054388 A1), herein Itagaki in view of Osada et al. (JP 2003303787 A) herein Osada, as applied to claim 3 above, and further in view of Wada et al. (US 6,243,254 B1) herein Wada.
In regards to claim 15, modified Itagaki does not expressly teach the base electrode contains glass.
Wada teaches a laminated ceramic capacitor (i.e., an electronic component) comprising a ceramic body (i.e., a component body) with outer/external electrodes composed of a base sintered layer and first and second plating layers that are formed on both ends to ceramic laminated body [Abstract, Col 3 lines 1-5, Col 4 lines 16-30, Fig. 1].  The base layer of the outer electrode is a sintered layer of glass, and conductive metal powders such as Ag, Pd, Pd-Ag, Cu or a Cu alloy [Col 3 lines 15, Col 5 lines 18-30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the glass containing Ag or Cu base layer of Wada as the base electrode layer of Itagaki.  One would have been motivated to do so this would be the simple substitution of one known Ag or Cu base electrode layer  for another thus one would have had a reasonable expectation of success.  Thus the Ag or Cu base electrode layer of Itagaki modified by Wada contains glass.


Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 10/07/2021, with respect to the rejections of claims 1-20 under U.S.C § 103 over Kang et al. (US 2013/0294006) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under Itagaki et al. (US 2015/0054388 A1) as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784